Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8, 12-13, 40 and 42 directed to an invention non-elected without traverse.  Accordingly, claims 1-8, 12-13 40 and 42 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-8, 12-13, 40 and 42 were cancelled.

Reasons for Allowance
Claims 14, 18, 20, 22, 24, 26, 35 and 41 were allowed.
The following is a statement of reasons for the indication of allowable subject matter:  it is not known in the prior art to form a coated polymeric optical cylinder provided by providing a composition comprising hydroxyapatite nanoparticles in a solvent composition and further comprising a dispersant followed by application of the composition to the polymeric optical cylinder followed by a drying process to remove the solvent and leave a dried film comprising the hydroxyapatite nanoparticles as in claim 14.
The most pertinent prior art (Schlenoff et al.) teaches the deposition of nanoparticles from an organic solvent containing mixture further comprising a dispersant.  However, Schlenoff fails to teach the use of hydroxyapatite.  Hydroxyapatite is not considered to be an obvious variant of the particles applied in Schlenoff.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717